129 Ohio St.3d 340 (2011)
2011-Ohio-4035
952 N.E.2d 496
PENDERGRAFT
v.
WATTS, Appellee;
CUYAHOGA SUPPORT ENFORCEMENT AGENCY, Appellant.
No. 2010-1340.
Supreme Court of Ohio.
Submitted August 8, 2011.
Decided August 16, 2011.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Kestra Smith and Joseph Young, Assistant Prosecuting Attorneys, for appellant, Cuyahoga Support Enforcement Agency.
{¶ 1} The judgment of the court of appeals is reversed on the authority of Pula v. Pula-Branch, 129 Ohio St.3d 196, 2011-Ohio-2896, 951 N.E.2d 72, and the cause is remanded to the court of appeals for further proceedings consistent with this court's opinion in Pula v. Pula-Branch.
O'CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O'DONNELL, LANZINGER, CUPP, and McGEE BROWN, JJ., concur.